Name: Commission Regulation (EEC) No 1050/82 of 4 May 1982 amending Regulation (EEC) No 949/82 introducing a countervailing charge on tomatoes originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 5 . 82 Official Journal of the European Communities No L 122/13 COMMISSION REGULATION (EEC) No 1050/82 of 4 May 1982 amending Regulation (EEC) No 949/82 introducing a countervailing charge on tomatoes originating in Spain Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Spain must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 949/82 (3) introduced a countervailing charge on tomatoes originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount '9-3 1 ECU appearing in Article 1 of Regulation (EEC) No 949/82 is replaced by the amount '25-78 ECU'. Article 2 This Regulation shall enter into force on 5 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 118, 30 . 4. 1981 , p . 1 . (3) OJ No L 113, 27. 4. 1982, p . 10 .